

117 HR 5265 IH: To prohibit malign foreign talent recruitment programs, and for other purposes.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5265IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Waltz (for himself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo prohibit malign foreign talent recruitment programs, and for other purposes.1.Malign foreign talent recruitment program prohibition(a)In generalNot later than 18 months after the date of enactment of this Act, each Federal research agency shall establish a requirement that, as part of a proposal for a research and development award from the agency—(1)each covered individual listed in the proposal for a research and development award certify that they are not a party to a malign foreign talent recruitment program from a foreign country of concern in their proposal submission and annually thereafter for the duration of the award; and(2)each institution of higher education or other organization applying for such an award certify that each covered individual who is employed by the institution of higher education or other organization has been made aware of the requirement under this section.(b)International collaborationEach policy developed under subsection (a) shall not prohibit—(1)making scholarly presentations and publishing written materials regarding scientific information not otherwise controlled under current law;(2)participation in international conferences or other international exchanges, partnerships or programs that involve open and reciprocal exchange of scientific information, and which are aimed at advancing international scientific understanding; and(3)other international activities deemed appropriate by the Federal research agency head or their designee.(c)LimitationThe certifications required under subsection (a) shall not apply retroactively to research and development awards made prior to the establishment of the policy by the Federal research agency.(d)DefinitionsIn this section:(1)The term covered individual means an individual who—(A)contributes in a substantive, meaningful way to the scientific development or execution of a research and development project proposed to be carried out with a research and development award from a Federal research agency; and(B)is designated as a covered individual by the Federal research agency concerned.(2)The term Federal research agency means any Federal agency with an annual extramural research expenditure of over $100,000,000.(3)The term foreign country of concern means the People’s Republic of China, the Democratic People’s Republic of Korea, the Russian Federation, the Islamic Republic of Iran, or any other country deemed to be a country of concern as determined by the Department of State.(4)The term Malign foreign talent program means any program, position, or activity that includes compensation, including cash, research funding, promised future compensation, or things of value, directly provided by the foreign state at any level (national, provincial or local) or other foreign entity, whether or not directly sponsored by the foreign state, to the targeted individual in exchange for the individual—(A)transferring intellectual property, materials, or data products owned by a U.S. entity or developed with a Federal research and development award exclusively to the foreign country’s government or other foreign entity regardless of whether that government or entity provided support for the development of the intellectual property, materials, or data products;(B)being required to recruit students or researchers to enroll in malign foreign talent programs sponsored by the foreign state or entity; or(C)establishing a laboratory, accepting a faculty position, or undertaking any other employment or appointment in the foreign state or entity contrary to the standard terms and conditions of a Federal research and development award.(5)The term research and development award means support provided to an individual or entity by a Federal research agency to carry out research and development activities, which may include support in the form of a grant, contract, cooperative agreement, or other such transaction. The term does not include a grant, contract, agreement or other transaction for the procurement of goods or services to meet the administrative needs of a Federal research agency.